Name: Decision (EU, Euratom) 2019/1201 of the Representatives of the Governments of the Member States of 10 July 2019 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-07-15

 15.7.2019 EN Official Journal of the European Union L 189/70 DECISION (EU, Euratom) 2019/1201 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 10 July 2019 appointing a Judge to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Under Articles 5 and 7 of Protocol No 3 on the Statute of the Court of Justice of the European Union, and following the resignation of Mr Carl Gustav FERNLUND as of 7 October 2019, a judge should be appointed to the Court of Justice for the remainder of the term of office of Mr Carl Gustav FERNLUND, which runs until 6 October 2024. (2) Mr Nils WAHL has been nominated for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of this candidate to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Nils WAHL is hereby appointed Judge to the Court of Justice for the period from 7 October 2019 to 6 October 2024. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 10 July 2019. The President M. RISLAKKI